MEMORANDUM *
Appellant, Lorenzo Hill, appeals the district court order upholding the Commissioner of the Social Security Administration’s denial of benefits under Title XVI of the Social Security Act, 42 U.S.C. § 1381 et seq. We affirm the district court.
The Administrative Law Judge (ALJ) did not reject the medical assessments of the two physicians. Indeed, the ALJ’s final determination that Hill can perform simple work is consistent with the medical evaluations and is supported by substantial evidence in the administrative record. Moreover, the ALJ’s residual functional capacity finding and the resulting hypothetical questions asked to the vocational expert correctly described Hill’s abilities and accurately reflected evidence in the administrative record as required. See, e.g., Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir.2001); Magallanes v. Bowen, 881 F.2d 747, 757 (9th Cir.1989). Finally, consistent with Hill’s actual capacity as indicated by his past employment, the vocational expert and the ALJ properly identified jobs that Hill could perform.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.